—Appeal from a judgment (denominated order) of Supreme Court, Livingston County (Cicoria, J.), entered January 18, 2001, which, inter alia, denied the petition for a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding pursuant to CPLR article 70 seeking a writ of habeas corpus, alleging that the time allowance committee (TAC) erred in its recommendation, and the Commissioner of the Department of Correctional Services (Commissioner) erred in his determination to withhold good time. Supreme Court denied the petition for a writ of habeas corpus, converted the proceeding to one pursuant to CPLR article 78 and provided that, in order to proceed with the CPLR article 78 proceeding, petitioner must serve respondent with the petition. We reject the contention of petitioner that the court erred in denying his petition for a writ of habeas corpus. “[Habeas corpus relief does not lie where there are other procedures available for review of the challenged error” (People ex rel. Quartararo v Demskie, 238 AD2d 792, 793, lv denied 90 NY2d 802; see also People ex rel. Davis v Arnette, 57 AD2d 562, 562, affd 44 NY2d 877; People ex rel. DeFlumer v Strack, 212 AD2d 555, 555, lv dismissed 85 NY2d 966). Here, petitioner’s continued confinement is not rendered unlawful by TAC’s recommendation and the Commissioner’s determination to withhold good time, and thus habeas corpus relief is inappropriate (see Matter of Doolen v Goord, 277 AD2d 624, 624-625; People ex rel. Hawkins v Scully, 151 AD2d 527, 528; People ex rel. Miranda v Kuhlmann, 127 AD2d 924, 925, lv denied 69 NY2d 612). Petitioner’s contentions are properly the subject of a proceeding pursuant to CPLR article 78 (see e.g. Matter of Merrill v Goord, 278 AD2d 603; Matter of Pfeifer v Goord, 272 AD2d 886; Matter of Coleman v Boyle, 270 AD2d 739, lv denied 95 NY2d 758). Present—Green, J.P., Hayes, Hurlbutt, Burns and Gorski, JJ.